Citation Nr: 1443394	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-26 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lung cancer for accrued benefits purposes.

2.  Entitlement to service connection for glucose-6-phosphate dehydrogenase deficiency (G6PD) for accrued benefits purposes.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) for accrued benefits purposes.

4.  Entitlement to service connection for the cause of the Veteran's death, to include as a result of exposure to asbestos in service.

5.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.

6.  Entitlement to death pension benefits.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.  He died in September 2009, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the matter, however, is retained by the RO in Winston-Salem, Massachusetts.  

As a preliminary matter, the Board notes that the RO initially incorrectly concluded that the appellant did not file a substantive appeal to the August 2011 statement of the case addressing the accrued benefits claims and service connection for the cause of the Veteran's death.  See March 2012 rating decision (instead considering the claims as applications to reopen previously denied claims).  However, it was later discovered that the appellant had indeed filed a timely substantive appeal in September 2011 through the Veterans On Line Applications (VONAPP) system.  See also October 2011 VA electronic mail (noting a substantive appeal received in September 2011); June 2013 VA electronic mail (requesting reactivation of the appeal due to a timely substantive appeal).  Accordingly, the issues are properly considered as original claims. 

It is recognized that the appellant indicated on her September 2011 VA Form 9 that she wished to testify at a Board video-conference hearing.  She also requested a local hearing before a Decision Review Officer in August 2011.  However, the appellant later withdrew these hearing requests.  See November 2011 statement ("I am not requesting a BVA hearing via teleconference") and August 2013 report of general information ("widow DID NOT want a hearing and would like [the] DRO to make the decision"); 38 C.F.R. § 20.704 (2013).

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.   As provided for in the statute, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  Regulations were recently promulgated with respect to substitution claims.  See 79 Fed. Reg. 52977 (Sept. 5, 2014).  As above, in this case, the Veteran died in September 2009.  As his death occurred after October 10, 2008, the Board finds that the provisions pertaining to substitution are applicable in this case and will be further addressed in the remand below.

In a September 2014 statement, the appellant indicated her intent to pursue a claim for burial benefits.  Even though this statement was received more than two years following the death of the Veteran, it is still considered a timely claim for service-connected burial benefits under the new regulations promulgated by VA.  See 38 C.F.R. § 3.1703 (a) (setting a two-year time limit for filing claims for nonservice-connected burial benefits but "no other time limitations to file claims for burial benefits under subpart B of this part"); 
79 Fed. Reg. 32653 (June 6, 2014).   However, it does not appear that the issue has yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and the issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

I.  Adjudication of Whether the Appellant is an Eligible Substitute Claimant

The Veteran in this case had filed claims for entitlement to service connection for lung cancer, entitlement to service connection for G6PD, and entitlement to TDIU, which were adjudicated at the time of his death.  Under the newly promulgated regulations pertaining to substitute claimants, this satisfies the requirement of a pending claim.  38 C.F.R. § 3.1010(g) (2014) ( "A claim is considered to be pending if the claimant had filed the claim with an agency of original jurisdiction but dies before the agency of original jurisdiction makes a decision on the claim.").  Additionally, because the appellant had filed an appeal for DIC and accrued benefits pending before the Board at the time the new regulations were promulgated on October 6, 2014, she is considered to have timely made a request for substitution.  Id. § 3.1010(c)(2) ("In lieu of a specific request to substitute, a claim for accrued benefits, survivors pension, or dependency and indemnity compensation . . . is deemed to include a request to substitute if a claim . . . or an appeal of a decision with respect to such a claim, was pending before the [AOJ] or the [Board] when the claimant died.").  

Because substitute claimants are afforded additional procedural rights, including the submission of new evidence, adjudication of the appellant's claims for accrued benefits and cause of death benefits would be premature at this juncture.  See id. 
§ 3.1010(f) (explaining a substitute's submission of evidence and other rights).   In this case, to adjudicate the current appeal before the AOJ issues a decision on substitution would prejudice the appellant because the supplemental statement of the case expressly stated that the AOJ would not consider additional evidence, including a March 2012 opinion, submitted by the appellant after the Veteran's death with respect to her accrued claim.  Accordingly, the RO must first adjudicate the issue of substitution in the first instance.  Id. § 3.1010(e)(1) (stating that the AOJ "will provide written notification of the granting or denial of a request to substitute to the person who filed the request, together with notice in accordance with § 3.103(b)(1)"); see Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

II.  Issuance of a Statement of the Case for Pension and 38 C.F.R. § 1318 Benefits

The Board recognizes that the appellant was given broad notice of the denial of DIC and death pension claim in the February 2010 rating decision's notice letter.  See February 2010 letter ("We denied your claim for [DIC], death pension, and accrued benefits.").  However, in January 2011, the appellant submitted a generalized notice of disagreement, stating that "I wish to have my case reviewed by the Decision Review Officer."  As noted in 38 C.F.R. § 20.201, a notice of disagreement need not contain specific language and only needs to show terms that can be reasonable construed as a disagreement with the rating decision.  Here, the Board can find no reason for concluding that the January 2011 notice of disagreement did not extend to the denial of DIC benefits under 38 U.S.C.A. § 1318 or death pension benefits.  Rather, her broad statement reflects an intent on her behalf to appeal the denial of all death benefits.  Accordingly, the Board finds the January 2011 statement reflects a timely disagreement with RO's denial of DIC benefits under 38 U.S.C.A. § 1318 and death pension benefits.  Therefore, a remand is necessary for the issuance of a statement of the case with respect to these issues.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

III.  Outstanding Potentially Relevant Records

Next, the Board notes that there are potentially relevant records that have not yet been obtained.  Specifically, the appellant indicated that the Veteran was treated before his death at (1) Presbyterian Hospital (both Huntsville and Charlotte locations), (2) Duke Raleigh Hospital, and (3) Duke Medical Center.  Additionally, the Veteran's death certificate indicated that he passed away at Novant Health Facility.  Therefore, on remand, the appellant should be asked to provide a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA may make adequate attempts to obtain these relevant records.  Furthermore, the record reflects that the Veteran also had received treatment at the VA Medical Center (VAMC) in Salisbury through February 2009; to the extent that he may have received any additional VA treatment from February 2009 until his death in September 2009, these records should also be obtained on remand.

IV.  VA Opinion for Cause of Death

The Federal Circuit has provided that 38 U.S.C.A. § 5103A(a), and not (d), applies to DIC claims.  Section 5103A(a) indicates that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Section 5103A(a) "only excuses . . . VA from making reasonable efforts to provide such assistance, if requested, when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'" Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008) (quoting 38 U.S.C.A. § 5103A(a)) (citations omitted).  

In this case, the appellant submitted two opinions regarding the relationship of exposure to asbestos in the military and his lung cancer that caused his death.  See March 2012 private opinion of Dr. A.S. (stating that "lung cancer and death from lung cancer . . . are both causally related to [service] exposures to asbestos . . . as well as to prior cigarette smoking"); November 2013 private opinion of Dr. Y.F. (stating that "it is possible that his asbestos exposure could have been a contributing factor to the development of his lung cancer").  Unfortunately, neither of these opinions are adequate to support a grant of benefits; one is wholly unsupported by any rationale and the other is speculative in nature.  However, this evidence does implicate a possible relationship between exposure to asbestos in service and the lung cancer that caused the Veteran's death.  Therefore, a VA opinion should be obtained on remand to further evaluate the nature and etiology of the Veteran's cause of death, listed as "lung cancer."  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate whether the appellant is an eligible substitute claimant.  She must be provided notice in accordance with § 3.103(b)(1).

2.  Issue a statement of the case that addresses the issues of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 and entitlement to death pension benefits.  The appellant should be informed that, in order to perfect an appeal of these issues to the Board, she must file a timely and adequate substantive appeal following the issuance of the statement of the case.

3.  Ask the appellant to provide a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA may make adequate attempts to obtain potentially relevant records, including from (1) Presbyterian Hospital (both Huntsville and Charlotte locations), (2) Duke Raleigh Hospital, and (3) Duke Medical Center, and (4) Novant Health Facility.  

4.  Obtain and associate with the claims file any relevant VA treatment records from the Salisbury VAMC from February 2009 until the Veteran's death in September 2009.

5.  After accomplishing the development outlined in steps (1) through (4) above, obtain a VA opinion regarding the nature and etiology of the Veteran's cause of death.  The claims file [i.e. both the paper claims file and any relevant medical records contained in the electronic file(s)] must be provided to and reviewed by the examiner.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that (1) the Veteran had a lung disability, such as lung cancer, that was a result of exposure to asbestos in service, and (2) if so, whether such disability involved an active process affecting a vital organ and resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death or was of such severity as to have a material influence in accelerating death, or (3) otherwise caused the death of the Veteran or contributed substantially or materially, combined, aided or lent assistance to cause the death of the Veteran.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Thereafter, readjudicate the issues on appeal.   If any benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be provided with an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON THE NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



